Citation Nr: 1203879	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical transportation costs incurred en route to Corning Hospital on November 30, 2009 and for treatment at Corning Hospital from November 30, 2009 to December 3, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the above Department of Veterans Affairs Medical Center (VAMC) that denied reimbursement for unauthorized medical expenses from November 30, 2009 to December 3, 2009 provided by Rural Metro Ambulance and Corning Hospital.


FINDINGS OF FACT

1.  On November 30, 2009 the Veteran was transported to Corning Hospital in an ambulance by Rural Metro Ambulance after falling at his home and being unable to get up.

2.  The Veteran received inpatient treatment at Corning Hospital from November 30, 2009 to December 3, 2009.

3.  The condition for which the Veteran was transported by Rural Metro Ambulance and treated at Corning Hospital from November 30, 2009 to December 3, 2009 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

4.  The Veteran contacted VA on November 30, 2009 when Rural Metro Ambulance would not transport him to a VA facility and followed the instructions to go to the nearest hospital ask their social worker to contact VA.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical transportation expenses incurred with Rural Metro Ambulance on November 30, 2009, and for treatment at Corning Hospital from November 30, 2009 to December 3, 2009 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-17.1008 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veterans Millennium Health care and Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 . 

VA payment or reimbursement of the cost of emergency treatment at a non-VA facility covers only medical emergencies, and those emergencies last only until the time the veteran becomes stabilized.  38 C.F.R. § 17.1002(d).  The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility.  38 C.F.R. § 17.1001(d) . 

The Veteran asserts that his medical condition was emergent and that no VA or other government facility was feasibly available during his entire period of treatment.  

Corning Hospital treatment records indicate that the Veteran was in his home the night before admission when he felt weak in his legs and fell.  His family was unable to move him and he spent the night on the floor.  The next morning he was transported by Rural Metro Ambulance to Corning Hospital.  The Veteran said that he had had weakness in his legs before.  A notation in the treatment records indicate that the Veteran could not recall his medication and that the personnel at Corning Hospital were trying to get it from the Bath VA hospital.  The Veteran was admitted to Corning Hospital due to physical deconditioning, and discharge planning would include possible placement in a nursing home.  Discharge notes indicate that the Veteran had physical and occupational therapy while at Corning Hospital but was still having significant problems with weakness.  He was medically stable at the time of discharge.  The Veteran was discharged to the Bath VA hospital for inpatient rehabilitation due to his physical deconditioning.  

A May 2010 notation in the claims file indicates that VA treatment had been available for the Veteran.  The Veteran wrote in his June 2010 Notice of Disagreement that a social worker from Corning Hospital was in contact with VA during his hospitalization and that the bills were submitted to VA as instructed.  He wrote in his July 2010 VA Form 9 that he notified VA that the ambulance would not bring him to a VA facility.  He was told to go to the nearest hospital and have a social worker contact VA, which he did. 

Given that he had been stuck on the floor overnight and could not be moved by his family, the record clearly shows that the expenses from Rural Metro Ambulance are due to an emergency such that a prudent layperson would have reasonably expected that further delay in seeking immediate medical attention would have been hazardous to life or health.  There is no evidence of record contradicting the Veteran's credible statement that the ambulance would not take him to a VA facility and that he notified Corning Hospital that VA needed to be contacted regarding his care.  As such, the Board finds that all the requirements for medical expense payment or reimbursement have been met, and payment or reimbursement for the emergency medical transportation costs incurred en route to Corning Hospital on November 30, 2009 is warranted. 

The records shows that the Veteran was transferred to a VA facility four days after his November 30, 2009 admission to Corning Hospital.  The Corning Hospital treatment records from the day of admission clearly state that personnel from the hospital was attempting to get information from VA regarding the Veteran's medication.  

While VA states that space was available at a VA facility, the VA records are clearly suspect in that they do not reflect the attempts by Corning Hospital personnel to get information regarding the Veteran's medication.  

The Board is particularly unimpressed by the VAMC's "evidence" to support the decision to deny the claim; a cursory notation in a two line note, written seven months after the hospitalization at issue, indicating the VAMC Chief of Staff had determined that VA facilities were available.  Moreover, that document shows that there are three other VAMC notes that are potentially relevant to the issue, none of which were provided.

 In brief, the record does not show that the Veteran should have been transported to the VAMC in the first instance or that he could have been transferred to a VA facility sooner than four days after his admission to Corning Hospital.

Reimbursement of medical expenses incurred for medical transportation to and treatment at Corning Hospital from November 30, 2009 to December 3, 2009 is warranted.  38 U.S.C.A. §§ 1703 , 1712, 1725, 1728; 38 C.F.R. §§ 17.52 , 17.53, 17.54, 17.1000-17.1008.


ORDER

Reimbursement for unauthorized medical expenses for unauthorized medical transportation costs provided by Rural Metro Ambulance on November 30, 2009 and for treatment provided by Corning Hospital from November 30, 2009 to December 3, 2009 is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


